 
PLACEMENT AGENCY MODIFICATION AND RELEASE AGREEMENT
 
This PLACEMENT AGENCY MODIFICATION AND RELEASE AGREEMENT (this “Agreement”) is
dated as of June 15, 2012, by and between ADMA Biologics, Inc., a Delaware
corporation (the “Company”), and Rodman & Renshaw, LLC, a Delaware limited
liability company (the “Placement Agent”).


RECITALS:


WHEREAS, the Company and the Placement Agent are parties to that certain Amended
and Restated Placement Agency Agreement, dated February 12, 2012 (the “Placement
Agency Agreement”), pursuant to which the Company offered for sale through the
Placement Agent, as the exclusive agent for the Company, a minimum of $17.5
million of the Company’s common stock, par value $0.0001 per share (the
“Offering”);


WHEREAS, in connection with the execution of the Placement Agency Agreement, the
Company, the Placement Agent and Signature Bank (“Signature Bank”) entered into
an Escrow Agreement (as amended, the “Escrow Agreement”);


WHEREAS, the placement agent fee payable pursuant to the Placement Agency
Agreement amounted to an aggregate of $843,501.12 (the “Placement Agent Fee”),
which was payable out of the funds held in escrow pursuant to the Escrow
Agreement;


WHEREAS, pursuant to the Placement Agency Agreement, the Expense Reimbursement
Amount (as defined in the Placement Agency Agreement) and 50% of the Placement
Agent Fee was released from escrow to the Placement Agent at the closing of the
Offering and the remaining 50% of the Placement Agent Fee is being held in a
non-interest bearing escrow account with Signature Bank (the “Escrow Account”)
and shall be delivered to the Placement Agent no later than September 30, 2012;
and


WHEREAS, the parties hereto desire that the portion of the Placement Agent Fee
remaining in the Escrow Account be released to the Placement Agent and the
Company on or about the date hereof, in the amounts set forth in the Escrow
Release Notice attached hereto as Exhibit A (the “Escrow Release Notice”), in
exchange for the release of the Company by the Placement Agent from certain
ongoing covenants and obligations in the Placement Agent Agreement relating to
potential future services to be performed by the Placement Agent.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1.           Release of Placement Agent Fee.  On the date hereof, the parties
shall deliver an executed copy of the Escrow Release Notice to Signature Bank
instructing Signature Bank to release the portion of the Placement Agent Fee
remaining in the Escrow Account to the Placement Agent and the Company in the
amounts set forth in the Escrow Release Notice.  The parties agree that other
than the Company’s indemnification and contribution obligation pursuant to
Section 7 of the Placement Agency Agreement, which shall survive and not be
affected by this Agreement, there shall be no further obligations under Section
3, Section 4(c), or Section 5(i) of the Placement Agency Agreement, or
otherwise, with respect to the payment of fees, expense reimbursements or any
other amounts by or on behalf of the Company, notwithstanding Section 9 of the
Placement Agency Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Release of Company from Certain Covenants and Obligations.  The
Placement Agent hereby agrees that, effective upon the release of the Placement
Agent Fee by Signature Bank to the Placement Agent and the Company pursuant to
the Escrow Release Notice (the “Escrow Release Date”),  and notwithstanding
Section 9 of the Placement Agency Agreement, the Company is released from (i)
the covenants and other obligations set forth in Section 5(l) and Section 5(m)
of the Placement Agency Agreement relating to a Subsequent Financing (as defined
in the Placement Agency Agreement) or other transaction and (ii) the
obligations, representations and warranties set forth in Section 6(i) or
otherwise of the Placement Agency Agreement relating to the right of first
refusal by the Company granted in favor of the Placement Agent. This Agreement
shall serve as an amendment to the Placement Agency Agreement, pursuant to which
such sections 5(l), 5(m) and 6(i), and any references thereto, shall be deemed
to be deleted in their entirety.


3.           Termination of M&A Engagement Letter.  It is acknowledged and
agreed that the M&A Engagement Letter, dated October 14, 2011, by and between
the Company and the Placement Agent terminated in accordance with its terms on
the Termination Date (as defined in the Placement Agency Agreement), which was
February 13, 2012.


4.           Miscellaneous.


(a)           Placement Agency Agreement.  Each party hereby acknowledges and
agrees that, as of the date hereof, the other party has complied in all material
respects with the terms of the Placement Agency Agreement.


(b)           Effect of Agreement.  Except as expressly set forth herein, the
Placement Agency Agreement shall remain in full force and effect.


(c)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York (without reference
to the conflict of laws provisions thereof).


(d)           Assignment.  Neither this Agreement, nor any of the rights,
interests or obligations hereunder, may be assigned by any party hereto by
operation of law or otherwise without the prior written consent of the other
party hereto.


(e)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
permitted assigns.  Nothing in this Agreement, express or implied, is intended
to confer upon any person or entity, other than the parties hereto, or their
successors or permitted assigns, any rights or remedies under or by reason of
this Agreement.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same document.


(g)           Further Assurances.  Each party will execute and deliver such
further agreements, documents and instruments and take such further action as
may be reasonably requested by any other party (including the Company) to carry
out the provisions and purposes of this Agreement and the intentions of the
parties relating hereto.
 
 
2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
day  and year first written above.
 

 
COMPANY:
         
ADMA BIOLOGICS, INC.
           
By:
/s/ Adam Grossman      
Name:  Adam Grossman
     
Title:    Chief Executive Officer
         

 

 
PLACEMENT AGENT:
         
RODMAN & RENSHAW, LLC
           
By:
/s/ David Horin      
Name:  David Horin
     
Title:    Chief Financial Officer
         

 
 
3

--------------------------------------------------------------------------------

 
                                                    
Exhibit A


Escrow Release Notice
 
Date:  June 12, 2012
 
Signature Bank
261 Madison Avenue, New York, NY 10016
Attention:  Cliff Broder, Group Director & Senior Vice President
 
Dear Mr. Broder:


In accordance with the terms of paragraph 2(c) of an Escrow Deposit Agreement
dated as of January 27, 2012 (the “Escrow Agreement”), by and between ADMA
BIOLOGICS, INC. (the “Company”), Signature Bank (the “Escrow Agent”) and RODMAN
& RENSHAW LLC (the “Placement Agent”) supplementing (and superseding) the
instructions contained in the Escrow Release Notice dated February 13, 2012 from
the undersigned:
 

PLEASE IMMEDIATELY DISTRIBUTE THE REMAINING $421,750.56 HELD IN ESCROW BY WIRE
TRANSFER AS FOLLOWS (wire instructions attached):


$    21,750.56 to ADMA Biologics, Inc.
$  400,000.00 to Rodman & Renshaw LLC
 

 
Very truly yours,
         
ISSUER:
         
ADMA BIOLOGICS, INC.
                 
By:
      Name:  Adam Grossman     Title:    Chief Executive Officer          

 

 
PLACEMENT AGENT:
         
RODMAN & RENSHAW LLC
           
By:
      Name:  David Horin     Title:    Chief Financial Officer          

 

 